Citation Nr: 0720715	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  03-27 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Whether there is new and material evidence to reopen a 
claim for service connection for a psychiatric condition, to 
include post-traumatic stress disorder.  

2.  Entitlement to service connection for right ankle pain.

3.  Entitlement to service connection for right knee pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from April to September 1993 
and July to August 1999.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2002 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

As discussed below, the Board finds that new and material 
evidence has been received for the claim of service 
connection for a psychiatric disorder, and it is therefore 
reopened.  The reopened claim of entitlement to service 
connection for a psychiatric disorder is addressed in the 
REMAND portion of this decision.


FINDINGS OF FACT

1.  A claim for service connection for a psychiatric disorder 
was denied most recently in December 1999.

2.  There is new evidence presented since December 1999 that 
relates to an unestablished fact necessary to substantiate 
the claim.

3.  A chronic right knee disability was not incurred or 
aggravated during active duty, and the veteran's current 
right knee disability is not related to service.

4.  A chronic right ankle disability was not incurred or 
aggravated during active duty, and the veteran's current 
right ankle disability is not related to service.  

CONCLUSIONS OF LAW

1.  Evidence received since December 1999 is new and 
material, and the claim for service connection for a 
psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2002).

2.  The criteria for service connection for a right knee 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).

3.  The criteria for service connection for a right ankle 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in June 2003 and August 2006 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate her claims for service connection, as well as an 
explanation of what evidence was to be provided by her and 
what evidence the VA would attempt to obtain on her behalf.  
In addition, the letters informed the veteran that she should 
submit any additional evidence that she had in her 
possession.  The Board also notes that the August 2006 letter 
provided additional notice regarding potential ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Although the veteran was not provided with notice of 
the "new and material" standards for the request to reopen 
the claim for service connection for a psychiatric disorder 
as required by the United States Court of Appeals for 
Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 
(2006), no prejudice results from this error because the 
request to reopen has been granted.  Consequently, the Board 
finds that the VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

The Board also notes that the veteran's initial duty-to-
assist letter was not provided before the adjudication of her 
claims.  However, after she was provided each letter she was 
given a full opportunity to submit evidence, and her claims 
were subsequently readjudicated.  The Board concludes, 
therefore, that the appeal may be adjudicated without a 
remand for further notification.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  Her 
service medical records and post service treatment records 
have been obtained.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

I.  New and Material Evidence to Reopen Claim for
   Service Connection for Psychiatric Disorder.

Claims for service connection for a psychiatric disorder were 
previously denied in September 1994, September 1999, and 
December 1999.  The December 1999 decision denying service 
connection for a psychiatric disorder is final based on the 
evidence then of record.  38 U.S.C.A. § 7105(c) (West 1991); 
38. C.F.R. §§ 3.104, 20.302, 20.1103 (1999).  However, a 
claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a) (2002).  
New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The December 1999 RO decision denied service connection due 
to lack of evidence that a psychiatric disorder was 
aggravated by military service.  Evidence submitted 
subsequent to that decision includes a May 2002 Army 
determination that the veteran had schizophrenia that 
preexisted and was aggravated by her service in 1999.  See 
May 2002 Line of Duty determination record.  This evidence is 
both new and material in that it relates to an unestablished 
fact necessary to substantiate the claim, namely the issue of 
whether a psychiatric disorder was aggravated by service.  
Consequently, the claim is reopened, and to that extent, the 
appeal is granted.  A decision on the merits of the claim is 
not warranted, however, because further development is 
needed.  See infra, remand section.  

II.  Service Connection for Right Knee and Right Ankle.

During the hearing held before the undersigned acting 
Veterans Law Judge, the veteran presented testimony which was 
to the effect that she developed right ankle and knee 
problems as a result of injuries which occurred during 
service.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b) (2006).  

A May 1993 service medical record reports the veteran's 
complaint of back, neck, right foot, and ankle pain for 1 
week.  There was no swelling or redness in the right ankle or 
foot.  The veteran was assessed with overuse/fatigue and 
right upper back, shoulder, and foot pain, and prescribed 
ice, stretching, Motrin, and rest for 3 days.  In June 1993, 
the veteran was treated for complaints of right knee and 
ankle pain for the previous 5 days after "twisting the 
ankle/knee in the field" a week earlier.  The veteran also 
reported that she previously injured the same ankle a month 
earlier.  The joints were not red or swollen, and there was 
no laxity.  The veteran was assessed with right ankle/knee 
sprain.  A prescription record from the same day reports a 
diagnosis of right patella tendonitis and residuals of right 
ankle sprain.  A subsequent June 1993 follow-up record 
indicates that there was no edema and full range of motion in 
the right ankle.  The examiner opined that the veteran had an 
aggravation of pes planus, and the examiner "doubt[ed] right 
[ankle] sprain."  Service medical records report physical 
therapy in July 1993, but the notations indicate that 
treatment was mainly for pain in the upper trapezius muscle.  
One July 1993 physical therapy record reports that the 
veteran was instructed and initiated on bilateral lower 
extremity and ankle exercises and that the veteran would 
progress as tolerated on a home program.  

A March 1994 Army Physical Fitness Test scorecard indicates 
that the veteran had a record pass.  The record does not 
mention any difficulties with the right knee or ankle.  An 
August 1994 VA examination record does report the veteran's 
history of chronic pain in her legs, but she relates this 
pain, which she reports is also in her back and hips, to a 
back injury.  The record does not report a history of a right 
ankle or right knee problem. 

An April 1995 private treatment record reports the veteran's 
complaints of right knee and right toe pain since she hit the 
right great toe on a rug.  See April 1995 C. Johnson 
treatment record.  The right knee was mildly tender, but 
there was good stability.  A right knee x-ray indicated that 
there were no abnormalities with the right knee.  See April 
1995 C. Johnson x-ray report.  The veteran was assessed with 
contusion of the right knee and right great toe.  A December 
1995 private medical record reports treatment for right knee 
edema due to pressure on her knees from lifting heavy 
packages at work.  See Kirkwood treatment record.  

A November 1998 service examination record reports normal 
findings for the lower extremities, with negative histories 
of "trick' or locked knee," bone/joint/other deformity, 
swollen/painful joints, or arthritis.  

After the second period of active service, the records 
indicate complaints of knee and right ankle pain in September 
1999.  A March 2002 VA treatment record reports the veteran's 
history of right ankle pain and bilateral knee pain, and the 
record notes that the veteran was overly sensitive to all 
touch and special test.  There was no edema in the right 
ankle or knee and no laxity in the right ankle.  For the 
right knee, the varus and valgus were stable, but there was 
some laxity with the anterior drawer test.  The veteran was 
assessed with possible reflux sympathetic dystrophy of the 
right lower extremity and some anterior cruciate ligament 
laxity.  The examiner noted that the veteran's 
hypersensitivity prevented a more thorough exam.  March 2002 
VA mental health records also report the veteran's complaints 
of right ankle and knee pain.  The records note that "recent 
plain films of right ankle and knee were unremarkable."  The 
records also note the veteran's history of pain in the right 
leg and ankle and bilateral knees since an injury in service, 
and the veteran was diagnosed with osteoarthritis/traumatic 
arthritis by history.  The examiner stated that the symptoms 
were suggestive of chondromalacia patella.  

July 2003 VA treatment records report the veteran's history 
of bilateral knee pain and right ankle pain "since 
enrollment into service."  The record notes that the veteran 
reported "multiple injuries' but [was] unable to 
elaborate."  The veteran complained of chronic pain in the 
knees and right ankle, clicking, swelling, popping, 
dislocating, locking, instability, and swelling.  The right 
knee was stable, and there was no effusion of the right knee 
or ankle.  The record notes that x-rays of the right knee 
showed no degenerative joint disease or fracture, and x-rays 
of the right ankle showed good joint space and no acute 
changes.  The veteran was assessed with chondromalacia of the 
right knee and questionably chronic right ankle sprain and 
prescribed bilateral knee injections and an ankle brace.  
August and September 2003 VA treatment records report the 
veteran's history of falling and hitting her knee on concrete 
in 1993, while in service.  The veteran reported that she 
received physical therapy for 3 months after the injury.  The 
veteran was assessed with chondromalacia.  See August 2003 VA 
treatment record.  See also September 2003 VA treatment 
record (signs and symptoms were consistent with 
chondromalacia of the right patella).  An October 2003 VA 
treatment record reports that the veteran had chondromalacia 
patellae of the right knee, clinically and by magnetic 
resonance imaging (MRI).  The examiner stated that the 
chondromalacia patellae was "as likely as not caused by [a] 
fall with [a] rucksack in 1993."  

Subsequent records report ongoing treatment for ankle and 
knee complaints, and a March 2004 private treatment record 
reports a MRI showed cartilage loss of the medial facet of 
the patella.  See March 2004 Canale record; March 2004 Mid-
South Imaging & Therapeutics record.  See also March and 
December 2004 and January 2005 Campbell Clinic record; 
November 2006 Mississippi Orthopaedics & Sports Medicine 
record.  In 2006, x-ray results indicated that the veteran 
had early degenerative joint disease in the knees, with no 
evidence of fracture, dislocation, loose bodies, or 
osteonecrosis.  See November 2006 Mississippi Sports Medicine 
record.  A September 2006 private treatment record reports 
the veteran's history of falling and landing on her knee and 
twisting her ankle while in boot camp, and she reported that 
she was diagnosed with right knee chondromalacia and right 
ankle strain at that time.  See September 2006 Campbell 
Clinic treatment record.  The record also reports the 
veteran's history of falling and reinjuring her ankle in 
December 2005 after her knee gave out.  Id.  

Right knee
The foregoing evidence does not indicate that a chronic right 
knee disability was incurred in active service.  Although the 
veteran is noted to have right knee/ankle sprain in the June 
1993 record, and service medical records indicate that the 
veteran had physical therapy in July 1993, only one physical 
therapy record references the lower extremities, and the 
record does not indicate that the physical therapy was for a 
right knee disability.  See supra (given bilateral lower 
extremity and ankle exercises).  After July 1993, the service 
medical records do not report any treatment for the right 
knee, and the 1994 physical fitness test record indicates 
that the veteran was able to "record pass" the physical 
fitness test, which included a 2 mile run, without any 
notations of a right knee problem.  The next complaint of a 
right knee problem is not found until 1995, due to non-
service related factors, and a subsequent service examination 
in 1998 reports normal findings of the lower extremities with 
no history of a right knee or ankle condition.  See supra 
April 1995 C. Johnson treatment record; December 1995 
Kirkwood treatment record; November 1998 service examination 
record.  

Although a October 2003 VA treatment record reports the 
examiner's opinion that the veteran's right knee disability 
was "as likely as not" due to an in-service fall in 1993, 
there is no indication that this opinion is based on anything 
other than the veteran's history.  The mere recitation of the 
veteran's self-reported lay history does not constitute 
competent medical evidence, however.  LeShore v. Brown, 8 
Vet. App. 406 (1996).  The examiner does not report that the 
claims file was examined, there is no discussion of why the 
examiner believes the veteran had a chronic right knee 
disability in service, and the examiner does not address the 
length of time between service and the initial post-service 
complaint of a knee problem (almost 2 years), the intervening 
factors described in the 1995 treatment records, or the 
veteran's history of long-distance running.  See March 2002 
VA mental health record.  The lack of a rationale results in 
an opinion that is not highly probative.  Additionally, 
although the veteran has asserted that she has had a right 
knee disability since 1993, the records do not substantiate 
that claim, and, as a layperson, she is not competent to 
comment on the presence or etiology of a medical disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492.  In sum, based on 
the questionable evidence of a chronic right knee disability 
in service, the length of time and intervening causes between 
separation and the initial post-service complaint, and the 
1998 "normal" findings, the Board finds that the evidence 
does not indicate that the veteran's current right knee 
disability was incurred in, or is otherwise related to, the 
first period of service.  

There is also no evidence that a right knee disability was 
incurred in, aggravated by, or is otherwise related to the 
second period of service.  The service medical records from 
1999 do not report any treatment for a right knee disability, 
and there is no evidence linking the veteran's current right 
knee disability to this period of service.  There is also no 
evidence of continuity of symptomatology since the separation 
in August 1999.  Although the records indicate the veteran 
complained of right knee pain in September 1999, the May 2000 
case summary record and the June 2000 Medical Evaluation 
Board record do not report a history or finding of a right 
knee disability, and the May 2000 case summary record reports 
that the physical profile for the veteran's lower extremities 
was a 1, which coincides with a high level of medical 
fitness.  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992).  Treatment records indicate that the initial post-
service assessment of a possible right knee disability occurs 
in 2002.  Based on the absence of evidence of the incurrence 
of a chronic disability in service or continuity of 
symptomatology since separation and the lack of a probative 
nexus opinion, service connection for a right knee disability 
is denied.   

Right ankle
Service connection is also not warranted for a right ankle 
disability.  Although the June 1993 record reports the 
reinjury of the veteran's right ankle and the assessment of a 
right ankle sprain, the veteran had full range of motion in 
the right ankle by the end of June 1993, and the examiner 
stated that he believed the problem was due to an aggravation 
of pes planus, rather than an ankle sprain.  Additionally, 
the service medical records do not report any more treatment 
particular to the right ankle.  Although the records do 
indicate that the veteran had physical therapy in July 1993, 
only one physical therapy record references the lower 
extremities, and the record does not indicate that the 
physical therapy was for a right ankle disability.  See July 
1993 service treatment record (given bilateral lower 
extremity and ankle exercises).  The foregoing records do not 
indicate that the veteran had a chronic ankle disability in 
service, and the evidence of record does not include any 
competent medical evidence linking a current right ankle 
disability with service.  

Additionally, the evidence does not indicate that there was 
continuity of symptomatology.  The 1994 physical fitness test 
record indicates that the veteran was able to "record pass" 
the physical fitness test, which included a 2 mile run, 
without any notations of a right ankle problem.  The veteran 
did not report right ankle pain during 1994 or 1998 
examinations, and the 1998 service examination reported 
normal findings for the lower extremities.  See supra 1994 VA 
examination record, 1998 service medical examination.  The 
service medical records from the second period of service 
also do not report any complaints of right ankle problems.  

The initial post-service complaint of a right ankle problem 
is found in a September 1999 VA rehabilitation record, which 
reports complaints of right ankle pain and stiffness, for 
which the veteran was taught strengthening exercises, and a 
subsequent complaint is not noted until 2002.  See September 
1999 VA rehab record.  

The evidence of record does not include any competent medical 
evidence linking a current right ankle disability to service 
or indicating that a right ankle disability was incurred in 
or aggravated by service.  Consequently, based on the lack of 
evidence of continuous symptomatology, service connection for 
a right ankle disability must be denied.  


ORDER

New and material evidence having been submitted on the issue 
of entitlement to service connection for a psychiatric 
disorder, the application to reopen the claim is granted.

Service connection for a right knee disability is denied.

Service connection for a right ankle disability is denied.


REMAND

Further development is needed on the claim for service 
connection for a psychiatric disorder.  An August 1994 VA 
examination record reports the assessment of major depressive 
episode, depressive disorder not otherwise specified, and 
panic disorder.  The examiner opined that the depressive 
disorders had their "seeds in childhood, but did not emerge 
until time of military service."  Service connection is 
warranted for disabilities incurred during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  It is unclear whether 
the veteran currently is diagnosed with a depressive 
disorder, however.  See October 2006 Bartlett Psychiatric 
Center record (veteran is diagnosed with post-traumatic 
stress disorder, with secondary, underlying, symptoms of 
panic disorder, and major depression).  

Records also report diagnoses of bipolar disorder, 
personality disorder, and cyclothymic disorder after the 
veteran's first period of service.  See, e.g., November 1993, 
June and September 1994, November and December 1995, February 
and October 1997, May and December 1998 Southeast Mental 
Health Clinic records.  Subsequently in August 1999 while on 
active duty, the veteran was hospitalized and diagnosed with 
schizophrenia and major depression.  See August and September 
1999 VA hospitalization records.  The veteran has since also 
been diagnosed with post-traumatic stress disorder.  

Although records subsequent to the 1999 hospitalization 
report ongoing treatment, it is unclear whether the veteran's 
psychiatric condition was aggravated by service, or whether 
the hospitalization was the result of an acute episode, which 
returned to baseline after discharge.  A VA examination is 
needed to determine if the veteran currently has a 
psychiatric disability, particularly schizophrenia or 
depression, that was incurred in or aggravated by service.  
See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a VA 
psychiatric examination.  The examiner 
should report all diagnosed psychiatric 
disorders, and should opine as to whether 
it is at least as likely as not (i.e. to 
at least a 50-50 degree of probability) 
that a currently diagnosed psychiatric 
disorder was incurred in service.  If a 
disorder is found to have pre-existed 
service, the examiner is requested to 
state whether the disability had a 
permanent increase in severity, beyond 
the natural progression of the disease, 
during service.  The claims folder must 
be available for review by the examiner 
in conjunction with the examination and 
this fact should be acknowledged in the 
report. 

2.  If the veteran is diagnosed with 
post-traumatic stress disorder, the RO 
should obtain the 467th Engineer 
Battalion's unit history to attempt to 
verify the veteran's claimed stressor of 
armed El Salvadoran soldiers robbing the 
women's barracks in August 1999.  

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, she and her representative 
should be furnished a supplemental 
statement of the case which addresses all 
evidence associated with the claims file 
since the last statement of the case.  
The veteran and her representative should 
be afforded the applicable time period in 
which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


